Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-35 on 3/11/20 is acknowledged.  Claims 1-35 are pending and are under examination.
Information Disclosure Statement
The information disclosure statements submitted on 9/18/20, 4/1/21, and 10/22/21 were acknowledged.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more secondary channels extending from the channel axis (claim 14); one or more secondary channels extend along a secondary axis from the channel axis at an angle of between 10 degrees and 80 degrees relative to the channel axis (claim 15); an interface between the first and second layers (claim 27); an area of the interface (claim 33); a second cross-sectional area at a location displaced from the interface along the member channel axis (claim 35) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because it cannot be determined how the claim language, “wherein during use, a solution carrying a viral load flows in a direction parallel to the first surface, and at least a portion of the viral load enters the membrane through the 
Claims 3 and 4 are rejected because “each member” is unclear.  Because “filter member” is initially claimed in claim 1 as being singular, it is unclear if this term is now referring to a plurality of filter members, which would raise an antecedent basis issue.  
Is each member referring to “each channel of the plurality of channels”?  For examination purposes, the Office will interpret the rejected term to refer each channel of the plurality of channels of claim 1.  Furthermore, as to claim 3, what is “a total area of the first surface” referring to? The first surface of all of the plurality of channels, or a first surface of a singular channel?  Furthermore, as to claim 4, what is “a total volume of the member” referring to? 
	Claim 5 is rejected because the scope of the claim is unclear.  The claim language, “at least some members” and “the member channel”, raises an antecedent basis issue.  The Office recommends amending “for each of at least some members of the plurality of channels, the member channel comprises” to “each of at least some channels of the plurality of channels comprises”.  Also, to amend “the member channel” in the last line to “each of the at least some channels”. 
	Claims 7 and 8 are rejected because “the at least some members” and “the members of” raise an antecedent basis issue.  The Office recommends amending “the at least some members” to “the at least some channels”; and deleting “the members of”.
	Claim 14 is rejected because the scope of the claim is unclear, and “at least some members”; “the member channel”; and “the channel axis” raise an antecedent basis issue.  The Office recommends amending the claim to recite “wherein each of at 
	Claim 15 is rejected because “the channel axis” raises an antecedent basis issue.  The Office recommends amending “the channel axis” to “the channel axis of each of the at least some channels”.
	Claims 16 and 17 are rejected because “one or more of the member channels” is unclear and raises an antecedent basis issue.  Is this referring to one or more of the at least some channels, or to one or more of the plurality of channels?  If this is referring to the former, then the Office suggests amending the rejected claim language to “one or more of the at least some channels”.
	Claim 18 is rejected because “the member channels” is unclear and raises an antecedent basis issue.  See claim 16 above.  If this is referring to at least some channels, then the Office suggests amending the rejected claim language to “one or more of the at least some channels comprises”.
Claim 19 is rejected because the scope of the claim is unclear, and “at least some members”; and “the member channel” raise an antecedent basis issue.  The Office recommends amending the first two lines of the claim to recite “wherein each of at least some channels of the plurality of channels comprises an opening at the first surface having a first cross-”.
Claim 21 is rejected because “the at least some members” raise an antecedent basis issue.  The Office recommends amending “the at least some members” to “the at least some channels”.
	Claim 22 is rejected because “the plane” raises an antecedent basis issue. 

	Claim 24 is rejected because it is dependent on claim 48, which is not a pending claim.  The claim language “the member channel” raises an antecedent basis issue and should be amended to “each of the at least some channels”.  The claim language, “the interior surface” raises an antecedent basis issue.  For examination purposes, the Office will interpret claim 24 to depend on claim 23. 
	Claim 26 is rejected because “contacts” does not structurally further define the claimed filter.  What is the structural relationship between the second and first layers?  
	Claim 27 is rejected because “at least some members” in lines 1 and 2 of the claim raises an antecedent basis issue.  The Office recommends amending the rejected claim to “at least some channels”.  
	Claim 28 is rejected because “each of the channels of the second plurality of channels” raises an antecedent basis issue and is unclear.  The Office recommends amending the claim language to “each of the second plurality of channels”.  Also, “a 
Claim 29 is rejected because “an average orientation” is unclear.  
Claim 30 is rejected because the scope of the claim is unclear.  It is unclear how the claim language structurally further defines the claimed filter, which is apparatus type of claim and it is unclear what the average angle is referring to.  Also, “the channel axis” raises an antecedent basis issue.  
Claim 31 is rejected because “at least some channels” appears to make the claim unclear.  The Office suggests deleting “channels” in “at least some channels”.
Claim 32 is rejected because “each member” raises an antecedent basis issue.  The Office suggests amending the claim to recite, “wherein each of the first plurality of channels . . . and each of the second plurality of channels”.
Claim 33 is rejected because “an area of the interface” is unclear.  Is this interface a structural feature?  
Claim 34 is rejected because “each member” raises an antecedent basis issue.  The Office suggests amending the claim to recite, “wherein each of the first plurality of channels . . . and each of the second plurality of channels”.
Claim 35 is rejected because “wherein for each one of at least some members of the second plurality of channels” is unclear and raises an antecedent basis issue.  The Office recommends amending the claim language to “wherein each of the second plurality of channels”.  Also, “the member channel” raises an antecedent basis issue.  The Office suggest deleting the claim language. Lastly, the claim language, “a second cross-sectional area at a location displaced from the interface along the member 
Claim Interpretation
The Office asserts a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-25, 27-31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (“Lin,” US Pub. No. 2006/0252054).
As to claim 1, Lin discloses a viral filter (e.g., [0056] et seq., which recites virus), comprising: a filter member (“filter” in e.g., [0123] et seq.) comprising: a first surface and a second surface and having a thickness extending between the first and second surfaces in a first direction (see e.g., fig. 4 and [0134] et seq.); and a plurality of channels (e.g., pores and/or slots in [0124] et seq.) formed in the filter member, each of 
With regard to claim 1, while Lin discloses at least two or more tapered slots in a filter with angles within the claimed range, Lin does not specifically disclose at least 50% of the channels in the filter member with angles within the claimed range.  As to at least 50% of the channels in the filter, it has been held that mere duplication of parts has no patentable significance unless new and unexpected result is produced.  In re Harza, 124 USPQ 378.  See MPEP 2144.04(VI)(B).  Also, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have at least 50% of the channels in the filter to have angles within the claimed range because it would allow precise separation of particles based on their sizes and other properties (e.g., [0145] of Lin). 
As to claim 2, see e.g., [0146] et seq. 
As to claim 3, see e.g., [0146] for total area of the openings and [0144] for the total area of the first surface.  

As to claim 5, Lin discloses in e.g., [0143] et seq. at least one tapered pore and slot. 
As to claim 6, Lin discloses one or more cross-sectional areas (“slot widths”) in e.g., [0197], which would have a ratio of 0.95 or less. 
As to claims 7 and 8, while Lin discloses in e.g., [0143] et seq. at least one tapered pore and slot, Lin does not specifically disclose the exact amount of the tapered pores and slots.  It has been held that mere duplication of parts has no patentable significance unless new and unexpected result is produced.  In re Harza, 124 USPQ 378.  See MPEP 2144.04(VI)(B).  Also, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980); In re Antonie, 559 F.2d 618, 195 USPQ 6 
As to claim 9, see e.g., fig. 4 and [0029] et seq.
As to claims 10-13, see e.g., [0148] et seq.
As to claims 14 and 15, see e.g., fig. 4, which shows slots with different orientations that extend from other slots. 
As to claims 16-18, while Lin discloses in e.g., fig. 4, slots with different orientations that extend from other slots, Lin does not specifically disclose the exact amount of the tapered pores and slots.  For motivation statement, see claim 7 above. 
As to claim 19, Lin discloses in e.g., [0143] et seq. at least one tapered pore and slot, which would have different cross-sectional areas at different locations. 
As to claim 20, Lin discloses one or more cross-sectional areas (“slot widths”) in e.g., [0197], which would have a ratio of 0.50 or less. 
As to claim 21, while Lin discloses in e.g., fig. 4, slots with different orientations that extend from other slots, Lin does not specifically disclose the exact amount of the tapered pores and slots.  For motivation statement, see claim 7 above. 
As to claim 22, Lin discloses the maximum dimension of the first surface in e.g., [0143] et seq., and the thickness in e.g., [0146], which would have a ratio of 10 or more. 
As to claims 23, 24, and 31, see 112 rejections above.  Also see e.g., [0154] et seq., which recites treating and/or coating the filter with different materials. 

As to claim 28, see e.g., claim 1 above.  Also see e.g., [0032] et seq.
As to claims 29 and 30, Lin discloses that each filter would have different slots with different angles because Lin discloses in e.g., [0148] that the angles can range from 0 to 90 degrees in one example. Thus, the average angles or orientation for each filter would essentially be different.  See 112 rejections above. 
As to claim 34, while Lin discloses the claimed dimensions of each pore and slot in e.g., [0143], Lin does not specifically disclose the claimed volumes of the first and second layers, and the ratios.  However, sizes and dimensions of claimed features are not sufficient to define over the prior art, absent some evidence of unexpected results in using the claimed dimensions.  Also, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 (IV)(A).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the claimed dimensions and ratios because it would allow precise separation of particles based on their sizes and other properties (e.g., [0145] of Lin).
Claims 26, 32, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Huang et al. (“Huang,” US Pub. No. 2012/0258459). 
See Lin above. 

As to claims 32, 33, and 35, while Lin discloses first and second plurality of channels each comprising openings and different cross-sectional areas, as disclosed in e.g., [0148] et seq., Lin does not specifically disclose the second plurality of channels comprises an opening at an interface.  Huang discloses in e.g., [0276] and fig. 25, with two or more rows of modules, there are more possible arrangements to share ports and reduce the footprints of the devices. FIG. 24F shows a plurality of 20 dual filter modules disposed in two rows sharing common feed input ports. Furthermore, devices may be stacked to achieve high capacity and throughput (FIG. 25).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the second layer contact the first layer because it would help achieve high capacity and throughput (e.g., [0276] of Huang).  Furthermore, with regard to the claimed ratios of claim 33 and cross-sectional areas of claim 35, sizes and dimensions of claimed features are not sufficient to define over the prior art, absent some evidence of unexpected results in using the claimed dimensions.  Also, where the only difference 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



1/12/2022